                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DERRICK J. ELLERBE                          :       CIVIL ACTION
                                            :
      v.                                    :
                                            :
THE UNITED STATES AND ITS                   :
AGENCIES and CITY OF PHILA.                 :       NO. 19-2718

                                        ORDER

      NOW, this 3rd day of July, 2019, upon consideration of plaintiff Derrick J. Ellerbe’s

application to proceed in forma pauperis (Document No. 1) and his pro se Complaint, it

is ORDERED that:

      1.     Pursuant to 28 U.S.C. § 1915, plaintiff is GRANTED LEAVE to proceed in

forma pauperis.

      2.     The Complaint is DISMISSED WITH PREJUDICE as frivolous.



                                                /s/ TIMOTHY J. SAVAGE J.
